DETAILED ACTION
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.
Claims 21-24 remain pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over USPGP# 20130334278 of Kerr et al. (henceforth Kerr) in view of USPGP# 20130172929 of Hess et al. (henceforth Hess) and USPGP# 20110089220 of Ingmanson et al. (henceforth Ingmanson) and in further view of USPGP# 20050006429 of Wales et al. (henceforth Wales) and USPGP# 20080237297 of Demmy et al. (henceforth Demmy).
Regarding claim 21, Kerr teaches a surgical stapling assembly (Kerr: 400), comprising: 
a shaft (Kerr: 404); 
an articulation joint (Kerr: 410); 
an end effector (Kerr: 402) attached to said shaft by way of said articulation joint, wherein said end effector comprises: 
a staple cartridge (Kerr: 118, fig. 7), comprising: 
a cartridge deck (Kerr: top surface of 194, fig. 7); 
a plurality of staples (Kerr: 191); and 
a plurality of staple cavities (Kerr: 195) configured to removably store said plurality of staples therein, wherein said plurality of staple cavities comprises: 
an inner row of staple cavities (Kerr: see annotated fig. 7) comprising an inner proximal-most staple cavity (Kerr:  see annotated fig. 7); 
an intermediate row of staple cavities (Kerr:  see annotated fig. 7) comprising an intermediate proximal-most staple cavity (Kerr:  see annotated fig. 7); and 
an outer row of staple cavities (Kerr:  see annotated fig. 7) comprising an outer proximal-most staple cavity (Kerr:  see annotated fig. 7); and 
a distal cartridge tip (Kerr: see annotated fig. 7) defining an angled tip plane (Kerr: see annotated fig. 7),
an anvil jaw (Kerr: 420), comprising: 
an anvil body (Kerr: the bottom surface of 420) comprising a tissue-contacting surface (Kerr: the bottom surface of 420), wherein said tissue-contacting surface defines a first plane (Kerr: the plane defined by the bottom surface of 420); 
a proximal portion (Kerr: see annotated fig. 19) extending proximally from said anvil body, wherein said proximal portion comprises lateral walls (Kerr: see annotated fig. 19) configured to surround said staple cartridge when said end effector is in a clamped configuration (Kerr: inherent), wherein said lateral walls each comprise a distal end (Kerr: see annotated fig. 19), and 
a distal anvil nose portion (Kerr: see 2nd annotation of fig. 19) defining a second plane (Kerr: see 2nd annotation of fig. 19) which is transverse to said first plane; and 
a cartridge jaw (Kerr: 498), wherein said cartridge jaw comprises a channel (Kerr: para 0063) configured to receive said staple cartridge therein, wherein said channel comprises laterally opposing support walls (Kerr: see annotated fig. 19), and 
an articulation drive member (Kerr: 460) configured to articulate the end effector relative to the shaft by way of the articulation joint (Kerr: para 0065);
an articulation lock (Kerr: 409, 443) configured to apply a locking force to said articulation drive member prior to the actuation of said articulation drive member (Kerr: para 0063); and 
a firing drive (Kerr: 470, 472) movable through a firing stroke to deploy said staples from said staple cartridge (Kerr: para 0071), wherein said firing drive comprises: 
a firing bar (Kerr: proximal end of 472) extending through said articulation joint; and 
a distal end (Kerr: distal end of 472).
Kerr, in the embodiment of instrument 400, does not explicitly disclose the firing bar 472 is a laminate firing bar.  However, Kerr teaches in a different embodiment that the firing bar (Kerr: 172) is made from a laminate material (Kerr: para 0048). It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the firing bar of embodiment 400 with that of a laminate firing bar in order to lower the force required to articulate the end effector (Kerr: para 0048). 
Kerr, in the embodiment of 400, does not explicitly disclose a firing drive distal end of the firing bar comprising a cutting edge, an anvil-camming flange and a channel-camming flange. However, in an another embodiment, Kerr teaches wherein a firing drive distal end (Kerr: 178) of a firing bar (Kerr: 172) comprises a cutting edge (Kerr: 182), an anvil-camming flange (Kerr: 180, para 0050) and a channel-camming flange (Kerr: 184, 186, para 0050), It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the firing bar 472 of embodiment 400 with the addition of a cutting edge, an anvil-camming flange and a channel-camming flange in order to allow the firing bar to cut tissue while also allowing for consistent spacing between the anvil and the staple cartridge during the firing stroke and to, also, limit the relative movement between, the anvil and the staple cartridge (Kerr: para 0050). 

    PNG
    media_image1.png
    877
    770
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    362
    562
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    591
    991
    media_image3.png
    Greyscale

Kerr, as shown above, is silent on said inner proximal-most staple cavity and said intermediate proximal-most staple cavity being positioned proximal to said distal end, and wherein said outer proximal-most staple cavity is positioned distal to said distal end.  Hess teaches a similar surgical stapling instrument (Hess: 10). an end effector (Hess: 16) attached to a shaft (Hess: 18), wherein said end effector comprises: 
a staple cartridge (Hess: 42), comprising: 
a cartridge deck (Hess: top surface of 42, fig. 15); 
a plurality of staples (Hess: 83); and 
a plurality of staple cavities (Hess: 84) configured to removably store said plurality of staples therein, wherein said plurality of staple cavities comprises: 
an inner row of staple cavities (Hess: see annotated fig. 19, para 0312, “As can be seen in FIG. 19, the central row 276 of pockets 272 are slightly longitudinally offset from the outer two rows 274, 278 of pockets 272 and correspond to the arrangement of the corresponding staple apertures 84 in corresponding staple cartridges 42”) comprising an inner proximal-most staple cavity (Hess:  see annotated fig. 19); 
an intermediate row of staple cavities (Hess:  see annotated fig. 19) comprising an intermediate proximal-most staple cavity (Hess:  see annotated fig. 19); and 
an outer row of staple cavities (Hess:  see annotated fig. 19) comprising an outer proximal-most staple (Hess:  see annotated fig. 19); 
an anvil jaw (Hess: 20c), comprising: 
an anvil body (Hess: the bottom surface of 20c, as shown in fig. 19) comprising a tissue-contacting surface (Hess: the bottom surface of 20c), wherein said tissue-contacting surface defines a first plane (Hess: the plane defined by the bottom surface of 20c); 
a proximal portion (Hess: see annotated fig. 19) extending proximally from said anvil body, wherein said proximal portion comprises lateral walls (Hess: see annotated fig. 19) configured to surround said staple cartridge when said anvil jaw is in a fully clamped position (Hess: inherent), wherein said lateral walls each comprise a distal end (Hess: see annotated fig. 19), wherein said inner proximal-most staple cavity and said intermediate proximal-most staple cavity are positioned proximal to said distal end (Hess: see annotated fig. 19), and wherein said outer proximal-most staple cavity is positioned distal to said distal end (Hess: see annotated fig. 19).   
		a cartridge jaw (Hess: 22, 40), wherein said cartridge jaw comprises a channel (Hess: 40a) configured to receive said staple cartridge therein, wherein said channel comprises laterally opposing support walls (Hess: see the walls of 40a in fig. 15).  It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the anvil of Kerr with lateral walls configuration as taught by Hess in order to prevent pinching of tissue while also allowing staggered stapling of tissue which reduces the chance stapled tissue from becoming undone. 

    PNG
    media_image4.png
    580
    839
    media_image4.png
    Greyscale

The combination of Kerr and Hess, as shown above, is silent on said cartridge deck extending over said laterally opposing support walls.  Hess also teaches wherein said cartridge deck (Hess: the top surface of 42) extends over said laterally opposing support walls (Hess: see walls 40a in fig. 15) of the cartridge jaw.  It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the cartridge jaw of Kerr such that said cartridge deck extends over said laterally opposing support walls as taught by Hess in order to allow the staples to be full formed while also allowing the cartridge to be replaceably and securely housed. 
The combination of Kerr and Hess, as shown above, is silent on said cartridge jaw is movable relative to said anvil jaw.  Ingmanson teaches a similar surgical stapling assembly (Ingmanson: 10) comprising a cartridge jaw (Ingmanson: 210), staple cartridge (Ingmanson: 220) housed in the cartridge jaw and an anvil jaw (Ingmanson: 300) wherein the cartridge jaw is pivotable relative to the anvil between an open position and a closed position (Ingmanson: para 0040).
Since both Kerr and Ingmanson teach method of closing an end effector, it would have been obvious to one skilled in the art, at the time of filing, to substitute one method of closing (anvil jaw moves relative to cartridge jaw) for the other (cartridge jaw moves relative to the anvil jaw) to allow for reliable closing/approximating of the end effector. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
The combination of Kerr, Hess and Ingmanson, as shown above, is silent on said articulation joint comprising a lateral firing support element longitudinally constrained within said articulation joint, wherein said lateral firing support element is configured to support said laminate firing bar during said firing strokes and wherein said lateral firing support element is configured to slide longitudinally relative to said laminate firing bar.
Wales teaches a similar surgical stapling assembly (Wales: 10) comprising a shaft (Wales: 23), an articulation joint (Wales: 11) comprising a lateral firing support element (Wales: 430, 432) longitudinally constrained within said articulation joint (Wales: fig. 20); a laminate firing bar (Wales: 14) extending through said articulation joint (Wales: fig. 20), wherein said lateral firing support element is configured to support said laminate firing bar during a firing stroke (Wales: para 0048, fig. 20) and wherein said lateral firing support element is configured to slide longitudinally relative to said laminate firing bar (Wales: para 0081)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combination of Kerr, Hess and Ingmanson with the addition of lateral firing support element as taught by Wales in order to provide additional control over the articulation joint to reduce drag on the firing bar 14 (Wales: para 0081, 0084). 
The combination of Kerr, Hess, Ingmanson and Wales, as shown above, is silent on wherein said distal cartridge tip is configured to be brought into facing engagement with said distal anvil nose portion upon moving the cartridge jaw into a fully clamped position such that said angled tip plane and said second plane are aligned.
However, Demmy teaches a similar surgical stapling assembly (Demmy: 10) comprising an end effector (Demmy: 12), wherein said end effector comprises a staple cartridge (Demmy: 220), said staple cartridge comprising a distal cartridge tip (Demmy: distal (right) end of 220 as shown in fig. 6) defining an angled tip plane (Demmy: plane of the distal (right) end of 220 as shown in fig. 6);  said end effector further comprises an anvil jaw (Demmy: 34), said anvil jaw comprising an anvil body (Demmy: 204, 208, 14) comprising a tissue-contacting surface (Demmy: bottom surface of 204), wherein said tissue contacting surface defines a first plane (Demmy: bottom plane of surface of 204 as shown in fig. 6), and wherein said anvil jaw further comprises a distal anvil nose portion (Demmy: 14) defining  a second plane which is transverse to the said first plane (Demmy: bottom plane defined by 14 as shown in fig. 6);  said end effector further comprises a cartridge jaw (Demmy: 216) movable relative to said anvil jaw (Demmy: para 0020, 0033, 0036), wherein said cartridge jaw comprises a channel (Demmy: 218) configured to receive said staple cartridge therein (Demmy: para 0033) and wherein said distal cartridge tip is configured to be brought into facing engagement with said distal anvil nose portion upon moving the cartridge jaw into a fully clamped position such that said angled tip plane and said second plane are aligned (Demmy: see annotated fig. 9, regarding “facing engagement” limitation, the cartridge tip and distal anvil nose face each other as shown in fig. 9 and the cartridge tip and the distal anvil nose are indirectly engaged with each other through other parts of the end effector).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combination of Kerr, Hess, Ingmanson and Wales such that said distal cartridge tip is configured to be brought into facing engagement with said distal anvil nose portion upon moving the cartridge jaw into a fully clamped position such that said angled tip plane and said second plane are aligned as taught by Demmy in order to allow dissection of tissue by said end effector thus making the stapling assembly more versatile (Demmy: para 0024). 

    PNG
    media_image5.png
    444
    784
    media_image5.png
    Greyscale

Regarding claim 22, the combination of Kerr, Hess, Ingmanson, Wales and Demmy, as shown in claim 21, teaches wherein said lateral firing support element is permitted to slide longitudinally relative to said laminate firing member a maximum distance (Wales: see fig. 20, the distance between the vertical walls of 418 and/or 416) relative to said articulation joint.


Regarding claim 23, Kerr teaches a surgical stapling assembly (Kerr: 400), comprising: 
a shaft (Kerr: 404); 
an articulation joint (Kerr: 410); 
an end effector (Kerr: 402) attached to said shaft by way of said articulation joint, wherein said end effector comprises: 
a staple cartridge (Kerr: 118, fig. 7), comprising: 
a cartridge deck (Kerr: top surface of 194, fig. 7); 
a plurality of staples (Kerr: 191); and 
a plurality of staple cavities (Kerr: 195) configured to removably store said plurality of staples therein, wherein said plurality of staple cavities comprises: 
an inner row of staple cavities (Kerr: see annotated fig. 7) comprising an inner proximal-most staple cavity (Kerr:  see annotated fig. 7); 
an intermediate row of staple cavities (Kerr:  see annotated fig. 7) comprising an intermediate proximal-most staple cavity (Kerr:  see annotated fig. 7); and 
an outer row of staple cavities (Kerr:  see annotated fig. 7) comprising an outer proximal-most staple cavity (Kerr:  see annotated fig. 7); and 
a distal cartridge nose portion (Kerr: see annotated fig. 7) defining an angled nose plane (Kerr: see annotated fig. 7),
an anvil jaw (Kerr: 420), comprising: 
an anvil body (Kerr: the bottom surface of 420) comprising a tissue-contacting surface (Kerr: the bottom surface of 420), wherein said tissue-contacting surface defines a first plane (Kerr: the plane defined by the bottom surface of 420); 
a proximal portion (Kerr: see annotated fig. 19) extending proximally from said anvil body, wherein said proximal portion comprises lateral walls (Kerr: see annotated fig. 19) configured to surround said staple cartridge when said end effector is in a clamped configuration (Kerr: inherent), wherein said lateral walls each comprise a distal end (Kerr: see annotated fig. 19), and 
a distal anvil nose portion (Kerr: see 2nd annotation of fig. 19) defining a second plane (Kerr: see 2nd annotation of fig. 19) which is transverse to said first plane; and 
a cartridge jaw (Kerr: 498), wherein said cartridge jaw comprises a channel (Kerr: para 0063) configured to receive said staple cartridge therein, wherein said channel comprises laterally opposing support walls (Kerr: see annotated fig. 19), and 
an articulation drive member (Kerr: 460) configured to articulate the end effector relative to the shaft by way of the articulation joint (Kerr: para 0065);
an articulation lock (Kerr: 409, 443) configured to apply a locking force to said articulation drive member prior to the actuation of said articulation drive member (Kerr: para 0063); and 
a firing drive (Kerr: 470, 472) movable through a firing stroke to deploy said staples from said staple cartridge (Kerr: para 0071), wherein said firing drive comprises: 
a firing bar (Kerr: proximal end of 472) extending through said articulation joint; and 
a distal end (Kerr: distal end of 472).
Kerr, in the embodiment of instrument 400, does not explicitly disclose the firing bar 472 is a laminate firing bar.  However, Kerr teaches in a different embodiment that the firing bar (Kerr: 172) is made from a laminate material (Kerr: para 0048). It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the firing bar of embodiment 400 with that of a laminate firing bar in order to lower the force required to articulate the end effector (Kerr: para 0048). 
Kerr, in the embodiment of 400, does not explicitly disclose a firing drive distal end of the firing bar comprising a cutting edge, an anvil-camming flange and a channel-camming flange. However, in an another embodiment, Kerr teaches wherein a firing drive distal end (Kerr: 178) of a firing bar (Kerr: 172) comprises a cutting edge (Kerr: 182), an anvil-camming flange (Kerr: 180, para 0050) and a channel-camming flange (Kerr: 184, 186, para 0050), It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the firing bar 472 of embodiment 400 with the addition of a cutting edge, an anvil-camming flange and a channel-camming flange in order to allow the firing bar to cut tissue while also allowing for consistent spacing between the anvil and the staple cartridge during the firing stroke and to, also, limit the relative movement between, the anvil and the staple cartridge (Kerr: para 0050). 

Kerr, as shown above, is silent on said inner proximal-most staple cavity and said intermediate proximal-most staple cavity being positioned proximal to said distal end, and wherein said outer proximal-most staple cavity is positioned distal to said distal end.  Hess teaches a similar surgical stapling instrument (Hess: 10). an end effector (Hess: 16) attached to a shaft (Hess: 18), wherein said end effector comprises: 
a staple cartridge (Hess: 42), comprising: 
a cartridge deck (Hess: top surface of 42, fig. 15); 
a plurality of staples (Hess: 83); and 
a plurality of staple cavities (Hess: 84) configured to removably store said plurality of staples therein, wherein said plurality of staple cavities comprises: 
an inner row of staple cavities (Hess: see annotated fig. 19, para 0312, “As can be seen in FIG. 19, the central row 276 of pockets 272 are slightly longitudinally offset from the outer two rows 274, 278 of pockets 272 and correspond to the arrangement of the corresponding staple apertures 84 in corresponding staple cartridges 42”) comprising an inner proximal-most staple cavity (Hess:  see annotated fig. 19); 
an intermediate row of staple cavities (Hess:  see annotated fig. 19) comprising an intermediate proximal-most staple cavity (Hess:  see annotated fig. 19); and 
an outer row of staple cavities (Hess:  see annotated fig. 19) comprising an outer proximal-most staple (Hess:  see annotated fig. 19); 
an anvil jaw (Hess: 20c), comprising: 
an anvil body (Hess: the bottom surface of 20c, as shown in fig. 19) comprising a tissue-contacting surface (Hess: the bottom surface of 20c), wherein said tissue-contacting surface defines a first plane (Hess: the plane defined by the bottom surface of 20c); 
a proximal portion (Hess: see annotated fig. 19) extending proximally from said anvil body, wherein said proximal portion comprises lateral walls (Hess: see annotated fig. 19) configured to surround said staple cartridge when said anvil jaw is in a fully clamped position (Hess: inherent), wherein said lateral walls each comprise a distal end (Hess: see annotated fig. 19), wherein said inner proximal-most staple cavity and said intermediate proximal-most staple cavity are positioned proximal to said distal end (Hess: see annotated fig. 19), and wherein said outer proximal-most staple cavity is positioned distal to said distal end (Hess: see annotated fig. 19).   
		a cartridge jaw (Hess: 22, 40), wherein said cartridge jaw comprises a channel (Hess: 40a) configured to receive said staple cartridge therein, wherein said channel comprises laterally opposing support walls (Hess: see the walls of 40a in fig. 15).  It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the anvil of Kerr with lateral walls configuration as taught by Hess in order to prevent pinching of tissue while also allowing staggered stapling of tissue which reduces the chance stapled tissue from becoming undone. 

The combination of Kerr and Hess, as shown above, is silent on said cartridge deck extending over said laterally opposing support walls.  Hess also teaches wherein said cartridge deck (Hess: the top surface of 42) extends over said laterally opposing support walls (Hess: see walls 40a in fig. 15) of the cartridge jaw.  It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the cartridge jaw of Kerr such that said cartridge deck extends over said laterally opposing support walls as taught by Hess in order to allow the staples to be full formed while also allowing the cartridge to be replaceably and securely housed. 
The combination of Kerr and Hess, as shown above, is silent on said cartridge jaw is movable relative to said anvil jaw.  Ingmanson teaches a similar surgical stapling assembly (Ingmanson: 10) comprising a cartridge jaw (Ingmanson: 210), staple cartridge (Ingmanson: 220) housed in the cartridge jaw and an anvil jaw (Ingmanson: 300) wherein the cartridge jaw is pivotable relative to the anvil between an open position and a closed position (Ingmanson: para 0040).
Since both Kerr and Ingmanson teach method of closing an end effector, it would have been obvious to one skilled in the art, at the time of filing, to substitute one method of closing (anvil jaw moves relative to cartridge jaw) for the other (cartridge jaw moves relative to the anvil jaw) to allow for reliable closing/approximating of the end effector. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
The combination of Kerr, Hess and Ingmanson, as shown above, is silent on said articulation joint comprising a lateral firing support element longitudinally constrained within said articulation joint, wherein said lateral firing support element is configured to support said laminate firing bar during said firing strokes and wherein said lateral firing support element is configured to slide longitudinally relative to said laminate firing bar.
Wales teaches a similar surgical stapling assembly (Wales: 10) comprising a shaft (Wales: 23), an articulation joint (Wales: 11) comprising a lateral firing support element (Wales: 430, 432) longitudinally constrained within said articulation joint (Wales: fig. 20); a laminate firing bar (Wales: 14) extending through said articulation joint (Wales: fig. 20), wherein said lateral firing support element is configured to support said laminate firing bar during a firing stroke (Wales: para 0048, fig. 20) and wherein said lateral firing support element is configured to slide longitudinally relative to said laminate firing bar (Wales: para 0081)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combination of Kerr, Hess and Ingmanson with the addition of lateral firing support element as taught by Wales in order to provide additional control over the articulation joint to reduce drag on the firing bar 14 (Wales: para 0081, 0084). 
The combination of Kerr, Hess, Ingmanson and Wales, as shown above, is silent on wherein said distal cartridge nose portion is configured to be brought into facing engagement with said distal anvil nose portion upon moving the cartridge jaw into a fully clamped position such that said angled nose plane and said second plane are aligned.
However, Demmy teaches a similar surgical stapling assembly (Demmy: 10) comprising an end effector (Demmy: 12), wherein said end effector comprises a staple cartridge (Demmy: 220), said staple cartridge comprising a distal cartridge nose portion (Demmy: distal (right) end of 220 as shown in fig. 6) defining an angled nose plane (Demmy: plane of the distal (right) end of 220 as shown in fig. 6);  said end effector further comprises an anvil jaw (Demmy: 34), said anvil jaw comprising an anvil body (Demmy: 204, 208, 14) comprising a tissue-contacting surface (Demmy: bottom surface of 204), wherein said tissue contacting surface defines a first plane (Demmy: bottom plane of surface of 204 as shown in fig. 6), and wherein said anvil jaw further comprises a distal anvil nose portion (Demmy: 14) defining a second plane which is transverse to the said first plane (Demmy: bottom plane defined by 14 as shown in fig. 6);  said end effector further comprises a cartridge jaw (Demmy: 216) movable relative to said anvil jaw (Demmy: para 0020, 0033, 0036), wherein said cartridge jaw comprises a channel (Demmy: 218) configured to receive said staple cartridge therein (Demmy: para 0033) and wherein said distal cartridge nose portion is configured to be brought into facing engagement with said distal anvil nose portion upon moving the cartridge jaw into a fully clamped position such that said angled tip plane and said second plane are aligned (Demmy: see annotated fig. 9, regarding “facing engagement” limitation, the cartridge nose portion and distal anvil nose face each other as shown in fig. 9 and the cartridge tip and the distal anvil nose are indirectly engaged with each other through other parts of the end effector).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combination of Kerr, Hess, Ingmanson and Wales such that said distal cartridge nose portion is configured to be brought into facing engagement with said distal anvil nose portion upon moving the cartridge jaw into a fully clamped position such that said angled tip plane and said second plane are aligned as taught by Demmy in order to allow dissection of tissue by said end effector thus making the stapling assembly more versatile (Demmy: para 0024). 

Regarding claim 24, the combination of Kerr, Hess, Ingmanson, Wales and Demmy, as shown in claim 23, teaches wherein said lateral firing support element is permitted to slide longitudinally relative to said firing member a predefined range (Wales: see fig. 20, the distance between the vertical walls of 418 and/or 416) relative to said articulation joint.

Response to Arguments
Applicant’s arguments filed on 10/13/2022 have been fully considered:
Applicant' s arguments with respect to claims 21 and 23 have been considered but are moot because the arguments do not apply to the addition of the reference being used in the current rejection.




Conclusion
Prior art made of record is considered pertinent to Applicant’s disclosure:
Claims 21-24 can also be rejected using the combination of Kerr, Hess, Wales and Demmy since Demmy also teaches that the cartridge jaw is movable relative to anvil jaw (Demmy: para 0020, 0033, 0036).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A./
Examiner, Art Unit 3731

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731